In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 14-805V

*************************
                            *
RICHARD CASS,               *                                             Filed: July 23, 2015
                            *
                Petitioner, *
                            *
          v.                *                                             Decision by Stipulation; Damages;
                            *                                             Influenza (“Flu”) Vaccine; Brachial
SECRETARY OF HEALTH AND     *                                             Plexopathy
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Patricia A. Finn, Patricia Finn, P.C., Piermont, NY, for Petitioner.

Camille M. Collett, U.S. Dep’t of Justice, Washington, DC, for Respondent.

      DECISION AWARDING DAMAGES AND ATTORNEY’S FEES AND COSTS1

        On September 2, 2014, Richard Cass filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed a right
brachial plexopathy as a result of his September 19, 2012, receipt of the influenza (“flu”) vaccine,
and that a second flu vaccine administered on September 25, 2013, exacerbated his condition.
Petitioner further alleges that he experienced the residual effects of this injury for more than six
months.


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to § 300aa of the Act.
        Respondent denies that the flu vaccine caused or significantly aggravated Petitioner’s
brachial plexopathy or any other injury or condition. Nonetheless both parties, while maintaining
their above-stated positions, agreed in a stipulation (filed June 25, 2015) that the issues before
them could be settled, and that a decision should be entered awarding Petitioner compensation.

        In a separate stipulation filed that same day, the parties indicated that they had reached an
agreement regarding attorney’s fees and costs. The stipulation laid out the amount of compensation
that should be awarded to Petitioner’s attorney in the form of a check made payable jointly to
Petitioner and Petitioner’s counsel. This included reimbursement for attorney’s fees in the amount
of $15,500.00. In addition, pursuant to General Order No. 9, the stipulation also indicated that
Petitioner had expended $531.51 in costs in proceeding on the petition for which he claims
reimbursement. Thus, the total amount of fees and costs requested is $16,031.51, to which
Respondent does not object.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulations
are reasonable. I therefore adopt them as my decision in awarding damages, and attorney’s fees
and costs, on the terms set forth therein.

         The stipulations award:

                  A lump sum of $205,000.00 in the form of a check payable to Petitioner. The
                   amount represents compensation for all damages that would be available under 42
                   U.S.C. § 300aa-15(a). Damages Stipulation (ECF No. 22) ¶ 8; and

                  A lump sum of $15,500.00 in the form of a check payable jointly to Petitioner and
                   Petitioner’s counsel, Patricia Finn, Esq. for attorney’s fees, as well as an additional
                   lump sum of $531.51 in the form of a check payable solely to Petitioner for costs.
                   These sums represent the attorney’s fees and costs available under 42 U.S.C. §
                   300aa-15(e). Stipulation of Facts Concerning Attorneys’ Fees and Costs (ECF No.
                   23) ¶¶ 3-5.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner and/or his counsel. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the Court is directed to enter judgment herewith.3



3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2
IT IS SO ORDERED.

                        /s/ Brian H. Corcoran
                           Brian H. Corcoran
                           Special Master




                    3